Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 5-7, 11, 12, 14-16, and 17-18 are objected to because of the following informalities:  
Claims 2, 11 and 20, “the ADV” lacks antecedent basis. Further, ADV has not been defined in the claims.
In claim 5, the phrase “positioned across over each other” exists at the end of the claim. The claim has been interpreted, but the use of both “across” and “over” does not make grammatical sense. 
In claim 14, the same phrase exists as was found in claim 5. Please make a similar correction to claim 14 as claim 5.
In claim 17, “autonomous driving vehicle“ is added at the end of the claim. It does not make sense for this phrase to be located at the end of the claim. 
Other claims are objected due to claim dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aleksey, Boyko and Zhu, Jiajun U.S. 8,818,609 (“Aleksey”).
Regarding claim 1, Aleksey teaches, A light detection and range (LIDAR) device utilized in an autonomous driving vehicle (ALEKSEY 6:20-26; 6:60-65; Figure 1 LIDAR unit 128 and control system 106), the LIDAR device comprising:
an array of light emitters to emit a plurality of light beams to sense a physical range associated with a target (ALEKSEY 11:40-55);
a slope mirror having a slope surface and a flat surface (ALEKSEY 11:25-35; Figure 3A beam steering optics/angled mirror 304);
a rotatable platform supporting the flat surface of the slope mirror (ALEKSEY 10:20-31; 11:23-35; Figure 2 sensor unit 202; Figure 3A beam optics 304), the rotatable platform capable of rotating with respect to a vertical axis perpendicular to the flat surface (ALEKSEY 10:18-29; 11:27-31; Figure 2 sensor unit 202; Figure 3A beam steering optics 304), wherein the light emitters project the light beams onto the slope surface (ALEKSEY 11:27-31; 11:49-60; Figure 3A LIDAR 302, beam steering optics 304, and laser beam 306), which are deflected towards the target, and wherein the slope mirror rotates along with the rotatable platform while the array of light emitters remain steady (ALEKSEY 10:26-40; 11:30-40; Figure 3A beam steering optics/rotating angled mirror 304); and
one or more light detectors to receive at least a portion of the light beams reflected from the target. 
Regarding claim 2, Aleksey teaches, The LIDAR device of claim 1, wherein the flat surface of the slope mirror is positioned in parallel with a ground floor on which the ADV is driving (ALEKSEY 10:18-26; Figure 2 and Figure 3A), and wherein the slope surface is tilted upwardly from the flat surface according to a predetermined slope angle (ALEKSEY 11:36-40; 12:40-46; Figure 3A rotating angled mirror; Figure 3C).
Regarding claim 3, Aleksey teaches, The LIDAR device of claim 2, wherein the light beams are projected onto the slope surface and perpendicular to the flat surface. (ALEKSEY Column 11 25-40)
Regarding claim 10, Aleksey teaches, an autonomous driving vehicle (ALEKSEY 4:52-56; Figure 1 and Figure 2), comprising:
a light detection and range (LIDAR) device (ALEKSEY 6:14-27; Figure 1 LIDAR unit 128), where in
the LIDAR device comprises an array of light emitters to emit a plurality of light beams to sense a physical range associated with a target (ALEKSEY 11:40-55),
a slope mirror having a slope surface and a flat surface(ALEKSEY 11:25-40; Figure 3A),
a rotatable platform supporting the flat surface of the slope mirror (ALEKSEY 10:20-31; 11:23-35; Figure 2 sensor unit 202; Figure 3A beam optics 304), the rotatable platform capable of rotating with respect to a vertical axis perpendicular to the flat surface (ALEKSEY 10:18-29; 11:27-31; Figure 2 sensor unit 202; Figure 3A beam steering optics 304), wherein the light emitters project the light beams onto the slope surface (ALEKSEY 11:27-31; 11:49-60; Figure 3A LIDAR 302, beam steering optics 304, and laser beam 306), which are deflected toward the target, and wherein the slope mirror rotates along with the rotatable platform while the array of light emitters remain steady (ALEKSEY 10:26-40; Figure 3A beam steering optics 304 and rotating angled mirror 304), and
one or more light detectors to receive at least a portion of the light beams reflected from the 
target (ALEKSEY 11:55-63; Figure 2 top-mounted sensors 204); and
a perception and planning system coupled to the LIDAR device to perceive a driving environment surround the autonomous driving vehicle based on LIDAR sensor data provided by the LIDAR device and to control the autonomous driving vehicle to navigate the driving environment. (ALEKSEY 6:36-65; Figure 1 sensor system 104, sensor fusion algorithm 138, LIDAR sensor 128, and control system 106)
Regarding claim 11, Aleksey teaches, the autonomous driving vehicle of claim 10 (ALEKSEY), wherein the flat surface of the slope mirror is positioned in parallel with a ground floor on which the ADV is driving (ALEKSEY 10:18-26; Figure 2 and Figure 3A), and wherein the slope surface is tilted upwardly from the flat surface according to a predetermined slope angle. (ALEKSEY 11:36-40; 12:40-46; Figure 3A rotating angled mirror; Figure 3C)
Regarding claim 12, Aleksey teaches, the autonomous driving vehicle of claim 11 (ALEKSEY), wherein the light beams are projected onto the slope surface and perpendicular to the flat surface. (ALEKSEY 11:25-40)
Regarding claim 19, Aleksey teaches, A machine-implemented method for operating a LIDAR device of an autonomous driving vehicle (ALEKSEY 6:20-26; 6:60-66; Figure 1 LIDAR unit 128, control system 106, sensor fusion algorithm 138), the method comprising:
emitting using an array of light emitters a plurality of light beams to sense a physical range 
associated with a target (ALEKSEY 11:40-55);
providing a slope mirror having a slope surface and a flat surface (ALEKSEY 11:25-40; Figure 3A);
rotating a rotatable platform supporting the flat surface of the slope mirror (ALEKSEY 10:20-31; 11:23-35; Figure 2 sensor unit 202; Figure 3 beam optics 304), the rotatable platform capable of rotating with respect to a vertical axis perpendicular to the flat surface (ALEKSEY 10:18-29; 11:27-31; Figure 2 sensor unit 202; Figure 3A beam steering optics 304), wherein the slope mirror rotates with the rotatable platform while the array of light emitters remain steady (ALEKSEY 10:26-40; 11:30-40; Figure 3A beam steering optics/rotating angled mirror 304); projecting the light beams onto the slope surface of the slope mirror, wherein the light beams are deflected by the slope surface towards the target (ALEKSEY 11:35-40; 11:64-67; Figure 3A and Figure 3B); and
receiving using one or more light detectors at least a portion of the light beams reflected from 
the target. (ALEKSEY 11:55-63; Figure 2 top-mounted sensor 204)
Regarding claim 20, Aleksey teaches, the method of claim 19, wherein the flat surface of the slope mirror is positioned in parallel with a ground floor on which the ADV is driving (ALEKSEY 10:18-26; Figure 2 and Figure 3A), and wherein the slope surface is tilted upwardly from the flat surface according to a predetermined slope angle. (ALEKSEY 11:36-40; 12:40-46; Figure 3A rotating angled mirror; Figure 3C)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksey, further in view of Wang, Rui U.S. 10,429,495 (“Wang”).

Regarding claim 4, Aleksey teaches the LIDAR of claim 1.
However, Aleksey fails to teach, wherein the array of light emitters comprises a first array of 
light emitters and a second array light emitters positioned unparalleled to each other.
	On the other hand, Wang teaches, wherein the array of light emitters comprises a first array of light emitters and a second array light emitters positioned unparalleled to each other. (WANG 17:5-25)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the LIDAR device could have a two-dimensional emission of light.
	The motivation to do so is to provide a vertical and horizontal emission of light in order to gain insights about the environment in the horizontal and vertical planes in the field-of-view. This would create a more accurate picture of the road environment obstacles and conditions.
	Therefore, Aleksey, as modified in view of Wang, teaches, wherein the array of light emitters comprises a first array of light emitters and a second array light emitters positioned unparalleled to each other.

Regarding claim 5, Aleksey, in view of Wang teaches, the LIDAR device of claim 4. 
However, Aleksey alone fails to teach, wherein the first array of light emitters and the second array of light emitters are positioned across over each other. 
On the other hand, Wang further teaches, wherein the first array of light emitters and the second array of light emitters are positioned across over each other. (WANG 17:16-25)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the emitters are overlapping, but non-parallel.
The motivation to do so is to create at least one and/or several points of overlap of the emitted 
beams in order to create reference points to create a relationship between the two spatial planes when creating an image for the control system of the vehicle to analyze.
	Therefore, Aleksey, as modified in view of Wang, teaches, wherein the first array of light emitter and the second array of light emitters are positioned across over each other.

Regarding claim 6, Aleksey, in view of Wang teaches, the LIDAR device of claim 5. 
However, Aleksey alone fails to teach, wherein the first array of light emitters are arranged relatively in a first straight line and the second array of light emitter are arranged relatively in a second straight line. 
On the other hand, Wang teaches, wherein the first array of light emitters are arranged relatively in a first straight line and the second array of light emitter are arranged relatively in a second straight line. (WANG 17:5-25; Figure 14 and Figure 15)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the two arrays of emitters of the LIDAR device were overlapping, non-parallel, and arranged in straight lines.

	Therefore Aleksey, as modified in view of Wang, teaches wherein the first array of light emitters are arranged relatively in a first straight line and the second array of light emitter are arranged relatively in a second straight line. 

Regarding claim 7, Aleksey in view of Wang teaches, the LIDAR device of claim 6.
However, Aleksey alone fails to teach, wherein the first straight line and the second straight line are perpendicular to each other.  
On the other hand, Wang teaches, wherein the first straight line and the second straight line are perpendicular to each other. (WANG 17:5-25; Figure 14 and Figure 15)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the two arrays of emitters of the LIDAR device were overlapping, non-parallel, arranged in straight lines, and were perpendicular to one another. 
	The motivation to do so is to capture the widest possible field-of-view in two dimensions (horizontal and vertical) while maintaining a reference point of overlap of the two planes while providing discrete directions of emission into those two dimensions.
	Therefore, Aleksey, as modified in view of Wang, teaches, wherein the first straight line and the second straight line are perpendicular to each other.

Regarding claim 8, Aleksey teaches, the LIDAR device of claim 1.
However, Aleksey fails to teach, wherein the array of light emitters are arranged in a closed-
loop pattern. 
wherein the array of light emitters are arranged in a closed-
loop pattern. (WANG 17:5-25; Figure 14 and Figure 15)
Accordingly , it would have been prima facie obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the emitters of the LIDAR device form a closed loop.
	The motivation to do so is that using a closed loop would give the LIDAR the ability to scan in two dimensions. Using a closed loop would give the benefit of providing data points that lie in both the horizontal and vertical planes.
	Therefore, Aleksey, as modified in view of Wang, teaches, wherein the array of light emitters are arranged in a closed-loop pattern.

Regarding claim 9, Aleksey, in view of Wang teaches, the LIDAR device of claim 8. 
However, Aleksey alone fails to teach, wherein the array of light emitters is arranged in a circular or ellipse shape. 
On the other hand, Wang further teaches, wherein the array of light emitters is arranged in a circular or ellipse shape. (Wang 17:5-25; Figure 14 and Figure 15)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the array of light emitters in the LIDAR device are arranged in a circular or ellipse pattern.
The motivation to do so is that using a circular or elliptical pattern would provide a two-
dimensional view of the road environment and conditions while also having a simple relationship with every other emitter in the array. This would provide an image of the surrounding area that would be easier to analyze for object/obstruction recognition.
wherein the array of light emitters is arranged in a circular or ellipse shape.

Regarding claim 13, please see paragraph 20 for rejection of claim 4.
Regarding claim 14, please see paragraph 21 for rejection of claim 5.
Regarding claim 15, please see paragraph 22 for rejection of claim 6.
Regarding claim 16, please see paragraph 23 for rejection of claim 7.
Regarding claim 17, please see paragraph 24 for rejection of claim 8.
Regarding claim 18, please see paragraph 25 for rejection of claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.D.B./Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645